In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00339-CV
     ___________________________

       WESLEY JONES, Appellant

                      V.

        PATSY E. JONES, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2019-007274-1


    Before Gabriel, Kerr, and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      After Appellant failed to timely file his brief, we notified him that we could

dismiss his appeal for want of prosecution unless, no later than March 2, 2020, he

filed his brief with an accompanying motion reasonably explaining the brief’s untimely

filing and the need for an extension. See Tex. R. App. P. 10.5(b), 38.6(a), 38.8(a)(1),

42.3(b), 44.3. Appellant did not respond.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: March 26, 2020




                                            2